ACCEPTED
                                                                                              04-14-00685-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                        1/13/2015 12:28:25 PM
                                                                                                KEITH HOTTLE
                                                                                                       CLERK




                No. 04-14-00685-CV                                           FILED IN
                             IN THE 4TH COURT OF APPEALS              4th COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                 SAN ANTONIO, TEXAS                  01/13/2015 12:28:25 PM
                                                                        KEITH E. HOTTLE
                                                                              Clerk


   American Casualty Company of Reading Pennsylvania, Appellant
                                            V.
                             Denise Bushman,
      as Beneficiary of Clayton F. Bushman, Jr., Deceased, Appellee

  On appeal from the 25th District Court of Guadalupe County, Texas;
                       Cause No. 12-0823-CV

       APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME TO FILE
                        APPELLEE’S BRIEF


TO THE HONORABLE JUSTICES OF THE 4th COURT OF APPEALS:

       Appellee, Denise Bushman, respectfully ask this Honorable Court to extend

the time by an additional 30 days to file the Appellee’s Brief in this matter

extending the deadline until February 13, 2015. This motion is unopposed.

                                   A.     Introduction

1. The Appellee is Denise Bushman, the surviving spouse beneficiary, of the

fatally injured worker Clayton F. Bushman Jr., Deceased.



No. 04-14-00685-CV Appellee’s Unopposed Motion to Extend Time to File Appellee’s Brief     1
2. The Appellant is the American Casualty Company of Reading Pennsylvania

which the insurance carrier for purposes of workers’ compensation.

3.      This motion is filed on January 13, 2015, which is before the current

deadline of for filing the Appellee’s Brief on January 14, 2015, and within the 15-

day period to file a motion to extend time to file a brief, as required by Texas

Rules of Appellate Procedure and Rule 38.6.

4.      Lead counsel for Appellant is unopposed to this motion.

                            B.     Argument & Authorities

5.      This Court has authority under the Texas Rules of Appellate Procedure and

Rule 38.6 to grant Appellee additional time to file her Brief.

6.      The Appellee’s Brief is currently due on January 14, 2015.

7.      Appellee requests an additional 30 days from the current date of due date

of January 14, 2015 to file Appellee’s Brief, extending the time until February 13,

2015.

8.      No prior extensions for the Appellee’s Brief have been granted.

9.    Appellee needs additional time to file the Appellee’s Brief because:

     a. Counsel for Appellee has been very busy the last few weeks and had

     previously planned family vacation over the holidays. Counsel has been

     involved with other previously scheduled judicial and administrative

No. 04-14-00685-CV Appellee’s Unopposed Motion to Extend Time to File Appellee’s Brief   2
   proceedings in the last month and continuing into the coming months.

   Appellee’s counsel has also had previously set family and children’s

   educational and extracurricular commitments in the last month and extending

   into this month. Appellee’s counsel is of counsel to a very small law firm, and

   counsel has had an extremely heavy workload with prior deadlines and

   hearings scheduled.        Among other matters, Appellee’s Counsel filed an

   appellate brief due with the 8th Court of Appeals in Case No. 08-14-00214-CV

   on December 31, 2014. Counsel filed a brief on January 12, 2015 in Case No.

   05-14-00892-CV before the 5th Court of Appeals. Counsel also filed a brief due

   in Case No. 03-14-00012-CV on December 18, 2014 before the 3rd Court of

   Appeals.

   b. Because the Appellee’s Brief is currently listed to be due on January 14,

   2015, and for the reasons contained herein, Appellee is requesting an

   additional extension of filing her Brief for 30 days from which would extend

   until Friday, February 13, 2015.

  c. To be able to file succinctly and adequately file the Appellee’s Brief in this

  significant legal matter an additional 30 days from today is requested.

                                     C. Conclusion



No. 04-14-00685-CV Appellee’s Unopposed Motion to Extend Time to File Appellee’s Brief   3
       This motion to extend time to file Appellee’s Brief is not for the purposes of

delay but for adequate time and succinct briefing and more time to review the

record and the law and to address properly this significant workers’ compensation

law question.

                                      D.     Prayer

12. For these reasons, Appellee asks the Court to grant this extension of time to

file the Appellee’s Brief for 30 days until February 13, 2015.

                                   Respectfully,

                                   /s/Brad McClellan
                                   Bradley Dean McClellan
                                   State Bar No. 13395980
                                   Of Counsel, Law Offices of Richard Pena, P.C.
                                   1701 Directors Blvd., Suite 110
                                   Austin, Texas 78744
                                   Brad.McClellan@yahoo.com
                                   (512) 327-6884 telephone
                                   (512) 327-8354 facsimile
                                   Attorney for Appellee

                            CERTIFICATE OF CONFERENCE

I certify that I have conferred with David Brenner counsel for Appellant by email,
and he is unopposed to Appellee’s Unopposed Motion to Extend Time to File
Appellee’s Brief.

                                                   /s/ Brad McClellan
                                                   Bradley Dean McClellan

                               CERTIFICATE OF SERVICE

No. 04-14-00685-CV Appellee’s Unopposed Motion to Extend Time to File Appellee’s Brief   4
      I certify that a copy of the foregoing Appellee’s Unopposed Motion to
Extend Time to File Appellee’s Brief was served on the through counsel of record
by the method indicated below on January 13, 2015.

 David Brenner                                       Via efiling/eservice
 dbrenner@bajb.com
 Burns, Anderson, Jury & Brenner, L.L.P.
 7804 Bell Mountain Dr.
 Austin, TX 78730
 (512) 338-5322
 (512) 338-5363 fax
 P. O. Box 26300
 Austin, TX 78755
 Attorneys for Appellant

                                      /s/ Brad McClellan
                                      Brad McClellan




No. 04-14-00685-CV Appellee’s Unopposed Motion to Extend Time to File Appellee’s Brief   5